Title: From Thomas Jefferson to William Jones, 9 July 1788
From: Jefferson, Thomas
To: Jones, William


          
            
              Sir
            
            Paris July 9. 1788.
          
          In my letter of January 5. of the last year, I informed you that I had received information from the gentlemen to whose management I had left my estate, that the proceeds of a sale they had made, with the profits of the estate to the end of the year 1786. would clear it of other demands so that I might begin the discharge of a debt to Kippen & co. and my part of Mr. Wayles’s debt to you: that I was therefore desirous of arranging with you such just and practicable conditions as might place both our minds at ease: and I proposed that you should relinquish the claim to interest during the war (8. years) and in proportion as I should pay my third acquit me, pari passu, as to the other two thirds: that on my part I would take on myself the loss in the papermoney deposited in the treasury of Virginia, would pay interest incurring before and since the war, and would remit 400£ sterling annually till my third should be thus paid. In your answer of Feb. 25. 1787. you said that you had sent a copy of my letter to Mr. Hanson, your agent in Virginia, that you were apprehensive if you released any part of Mr. Wayles’s estate, that you should release the whole: but that so soon as you should hear from your agent you would immediately write to me. I was in constant expectation therefore of receiving a letter from you in full answer to my propositions till your’s of June 11. 1788. came to my hands, in which you observe ‘it is now a long time since you had a letter from me.’ By this I should infer that some intermediate letter from you had been written to me and had miscarried: for I have certainly received none from you of any date between those of Feb. 25. 1787. and June 11. 1788. which I hope will justify my silence and expectation.
          My impatience to begin the paiment of my debt to you had occasioned me to make my propositions of Jan. 5. immediately on receiving the information from the managers of my estate which is  therein mentioned. They very soon after contradicted that information, observed that some inaccuracies in the Steward’s accounts had made them conclude too hastily that they should be clear of all other debts by the end of the year 1786, and in fact I have found that so slender have been the crops made that they have not yet cleared it of those debts. Nevertheless having made the proposition to you of a fixed annual paiment I will not recede from it: and to guard against all possibility of failure I have desired they will rent my whole estate, lands, slaves, and stocks, at fixed sums of hard money, as I had formerly done a part of it. According to the rents then given me, the whole should now bring in 1000£ currency of Virginia (dollars at 6/) a year clear of all charge. They write me lately that advantageous offers are already made for a part, and I have hopes this operation will take place at the close of the present year. Whenever therefore you shall accede to what I have proposed I will advance the annual paiments to you to three fifths of the profits of the estate (for I find that Kippen & co. should receive two fifths, and not one third only as I had before conjectured). These I presume will make 600£ currency a year to you, leaving 400£ a year for Kippen & co. I will do more. I will immediately direct the sale of my lands in Goochland and Cumberland for which I was offered before the war 3000£ currency, and they have been since increased in value by a neighboring purchase of £500. of which money you shall receive three fifths, and, if you chuse, the bonds of the purchasers to that amount shall be made to you and not to me. You doubt whether a release to me as to the other two thirds of the debt will not in law effect a release of those two thirds. It would not by our laws: however if your doubt on that head continues, I will undertake to obtain from the other two gentlemen an express agreement against that operation of the law. I have lately received from Mr. Eppes a letter by which I find he has the same anxious desire to pay off his proportion of this debt which I have: and I have no doubt he will agree to terms similiar to what I propose. He writes me word that he and Mr. Hanson differ so much in opinion that they shall be unable to settle on the balance which is due, and he desires me to undertake to settle it with you. I will proceed with you to that settlement when you please: and suppose we can do it by letter. To avoid postage on voluminous packages they can be sent to me by private conveiance if addressed to the care of Mr. John Trumbull No. 2. North street, Rathbone place London. What I have hitherto said must be considered as confined to Mr. Wayles’s particular account,   as rendered to us before the war, and not to extend to the negro ship on which you propose a claim in your letter of June 11. 1788. We never had an idea that Mr. Wayles’s estate was in any manner interested in that concern. The consignment was to him and Richd. Randolph jointly. He died before any monies were collected. The authority survived to Randolph, so did the profits, and of course the whole obligation. We could not have called on a single creditor for paiment. Unless therefore there be some obligation on the part of Mr. Wayles of which I am not apprised, I do not apprehend we have any thing to do with it. Had we supposed ourselves liable, we should certainly have taken half the bonds out of Randolph’s hands.
          I shall expect your further explanation of this claim, and that you will be so good as to answer me as to my propositions relative to Mr. Wayles’s own debt. I am with very great esteem Sir your most obedient humble servt.,
          
            Th: Jefferson
          
        